THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com August 9, 2012 Mr. H. Roger Schwall Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Altona Resources Inc. Form S-1 Registration Statement File No. 333-181872 Dear Mr. Schwall: In response to my telephone conversation with Paul Monsour, please find included herewith Amendment No. 3 to the foregoing registration statement. On page 35, Ms. Deng's biographical information was revised to delete reference to the SEC and currently dated consents for the auditor and my law firm have been included. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Altona Resources Inc.
